Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 13, 2016

                                       No. 04-16-00400-CR

                                      Minerva ALCORTA,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR9807
                          Honorable Melisa Skinner, Judge Presiding


                                         ORDER

       The reporter’s record was originally due August 12, 2016; however, the court has granted
the reporter, Mary Beth Sasala, an extension of time until September 30, 2016, to file the record.
The reporter has filed a request an additional thirty days to file the record.

        We grant the motion and order Mary Beth Sasala to file the record by October 29, 2016
(78 days after the original due date). Ms. Sasala is advised that the court will not grant a further
extension of time unless she (1) establishes there are extraordinary circumstances that prevent
her from timely filing the record, (2) advises the court of what efforts have been expended to
prepare the record and the status of completion, and (3) provides the court reasonable assurance
the record will be completed and filed by the requested extended deadline.

        Because “[t]he trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed,” TEX .R. APP. P. 35.3(c), we also order the clerk of this court to
serve a copy of this order on the trial court.




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice